BLAND, P. J.
(dissenting). — I think the majority of the court has misapprehended the office of a plea in abatement under our code of civil procedure. As I understand the code, this plea may, as at common law, overthrow or destroy the entire suit or it may, as in equity, be a dilatory plea and simply postpone the suit and hold it in abeyance; this happens as well where there is a defective service of summons on the defendant as where there is a defect of parties plaintiff or defendant to the suit, and it seems to me that it is as permissible to set up the one as the other in the answer for the purpose of suspending the suit until the defect is remedied. A legal return of service of summons on a defendant, unless waived by his personal appearance, is essential to confer jurisdiction as to the person, and in Meyer v. Insurance Company, 184 Mo. l. c. 487, the court says: “It is proper here to say, however, that under the present practice in this State a defendant can unite in the same pleading a plea to the jurisdiction, as to the person as well as to the subject-matter, with a plea to the merits, and that he does not thereby waive the question of jurisdiction of the court.” If this is so, then the defendant by uniting in its answer its plea to the jurisdiction of the court with its plea to the merits did not waive the question of jurisdiction of the court over its person. The majority opinion holds to the contrary. I think this holding is opposed to the Meyer case, which is the latest expression of the Supreme Court upon the subject. For these reasons I think the case should be certified to the Supreme Court for final decision.